Citation Nr: 1230826	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  06-27 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for generalized joint pain.

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 10 percent for bilateral metatarsalgia.

5.  Entitlement to an initial evaluation in excess of 10 percent for tinea pedis with onychomycosis.

6.  Entitlement to an initial evaluation in excess of 10 percent for hiatal hernia, claimed as stomach disorder.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1982, September 1990 to May 1991, and December 2003 to January 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from April 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a personal hearing at the RO in November 2006 and before the Board in March 2012.  The transcripts are of record.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the February 2012 statement of the case, additional VA clinical evidence dated in February 2012 was submitted in support of the claim for a higher evaluation for PTSD.  This evidence has not been considered in the adjudication of this case.  The Veteran has not waived consideration of this particular evidence by the agency of original jurisdiction.  Under the circumstances, the Board must remand this matter to the RO for a supplemental statement of the case.  See 38 C.F.R. §§ 19.38(b)(3), 20.1304(c) (2011).

The Veteran asserts that the symptoms associated with the service-connected disabilities on appeal are more severely disabling than reflected by the currently assigned disability evaluations and warrant higher ratings.  He presented testimony on personal hearings in 2006 and 2012 to the effect that he had constant foot pain with aching and burning at times.  He stated that his feet flaked, peeled, itched and occasionally exuded pus and blood.  It was reported that topical medication did not alleviate his foot symptoms and that a steroid cream had been prescribed two weeks before the hearing.  The appellant related that he recently had been prescribed a back brace and had flare-ups of back pain three to four times a week.  He testified that a foul odor came from his month due to service-connected hiatal hernia, which also had symptoms that included excessive flatulence and a burning sensation.  He said that he took Nexium but that this did not significantly remedy the problem.  The Veteran stated that PTSD symptoms included nightmares and difficulty with relationships, especially with his wife, and that he was treated by a VA psychiatrist who prescribed medication.  He also related that he had had generalized pain and swelling of multiple joints since service in Iraq for which service connection was warranted.  The Veteran testified that he received treatment for all of his symptoms at the Memphis, Tennessee, VA Medical Center.  

The record contains a VA Form 21-4142 received in September 2010 on which the Veteran stated that he received all treatment at the VA hospital in Memphis.  He reiterated at his personal hearing in 2012 that he sought medical attention at VA for all of the claimed disorders, with the exception of hiatal hernia for which he saw a private physician.  

With the exception of a psychological evaluation dated in February 2012 that appears to have been submitted by the Veteran, it has been more than two years, as of this writing, since VA outpatient clinical records have been associated with the claims folder.  The most recent clinic notes in this regard are dated April 5, 2010.  The Veteran has stated that he receives continuing VA outpatient treatment.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA records dating from April 6, 2010, through the present should be requested from the Memphis VA facility and associated with the claims folder.

Additionally, the Veteran testified that he receives treatment for esophageal disability from a private provider.  The record contains a clinical report dated in March 2010 from U.D. Duncan, M.D., showing the results of esophagogastroduodenoscopy and follow-up consultation for gastrointestinal disease.  There are, however, no private clinical data in this regard since the March 2010 evaluation.  The appellant should therefore be requested to provide authorization for VA to request more updated clinical records. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran by letter and request that he provide authorization identifying the names and addresses of all providers who have treated him for hiatal hernia since 2010, and/or other disabilities at issue.  After securing the necessary release(s), the RO should request this information and associate it with the claims folder.

2.  Request VA outpatient records from the Memphis, Tennessee, VA facility dating from April 6, 2010, and associate with the claims folder.

3.  After undertaking any additional indicated development, including VA medical examinations if warranted, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


